 1                                                   United States District Judge Richard A. Jones

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                       WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9   MATTHEW DAVID SMITH,                  )
                                           ) CASE NO. 2:17-cv-00647-RAJ
10                  Plaintiff,             )
                                           )
11            v.                           ) PROPOSED ORDER FOR EAJA FEES
12                                         )
     COMMISSIONER OF SOCIAL SECURITY,      )
13                                         )
                    Defendant.             )
14                                         )
15

16          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

17   total amount of $3,226.98 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and

18   costs in the amount of $400.00 (for the Court filing fee) pursuant to 28 U.S.C. 1920; 31 U.S.C.
19   1304(a), shall be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
20
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
21
     subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
22
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
23

24

25

                                                                    Halpern & Oliver, PLLC
                                                                    1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                        Olympia, WA 98502
                                                                    (360) 753-8055
     [«F494»] - 1
 1          Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

 2   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
 3
     Washington 98101.
 4

 5
            Dated this 24th day of March, 2020.
 6

 7

 8
                                                        A
                                                        The Honorable Richard A. Jones
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Halpern & Oliver, PLLC
                                                                  1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                      Olympia, WA 98502
                                                                  (360) 753-8055
     [«F494»] - 2
